COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  JAIME ALBERT PRIMERA,                          §              No. 08-19-00135-CR

                            Appellant,           §                Appeal from the

  v.                                             §               112thDistrict Court

  THE STATE OF TEXAS                             §             of Pecos County, Texas

                             State.              §             (TC# P-3845-112-CR)

                                                 §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 14, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Adrian A. Valadez, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 14, 2020.


       IT IS SO ORDERED this 13th day of January, 2020.


                                      PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.